                          Case 18-10512-KBO              Doc 2757        Filed 08/19/21         Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    )
             In re:                                                 )   Chapter 11
                                                                    )
             Zohar III, Corp., et al.,1                             )   Case No. 18-10512 (KBO)
                                                                    )
                                                Debtors.            )   Jointly Administered
                                                                    )
                                                                    )   Ref. Docket No. 2729
                                                                    )
                                                                    )   Hearing Date: September 21, 2021 at 1:00 p.m. (ET)
                                                                        Objection Deadline: September 2, 2021 at 4:00 p.m. (ET)
                                                                    )
                                                                    )

                 NOTICE OF FILING OF PROPOSED REDACTED VERSION OF DEBTORS’
                 MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING AMENDMENT TO
                 THE NEW AGENT AGREEMENT AND (II) GRANTING RELATED RELIEF

         TO:          (I) THE U.S. TRUSTEE; (II) COUNSEL TO BUYER; (III) COUNSEL TO U.S. BANK,
                      AS INDENTURE TRUSTEE; (IV) COUNSEL TO MBIA; (V) COUNSEL TO THE
                      ZOHAR III CONTROLLING CLASS; AND (VI) COUNSEL TO ANKURA; AND (VII)
                      ALL PARTIES THAT, AS OF THE FILING OF THIS MOTION, HAVE REQUESTED
                      NOTICE IN THESE CHAPTER 11 CASES PURSUANT TO BANKRUPTCY RULE
                      2002

                 PLEASE TAKE NOTICE that, on August 4, 2021, the debtors and debtors in possession
         in the above-captioned Chapter 11 cases (collectively, the “Debtors”) filed the Debtor’s Motion
         for Entry of an Order (I) Authorizing Amendment to the New Agent Agreement and (II) Granting
         Related Relief [Docket No. 2729] (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the proposed redacted
         version of the Motion (the “Proposed Redacted Document”), attached hereto as Exhibit A.

                 PLEASE TAKE FURTHER NOTICE that contemporaneously with the filing of the
         Proposed Redacted Document, the Debtors have filed the Debtors’ Motion for Entry of an Order
         Authorizing the Filing of the Portions of the Debtors’ Motion for Entry of an Order (I) Authorizing
         Amendment to the New Agent Agreement and (II) Granting Related Relief Under Seal (the “Motion
         to Seal”).

              PLEASE TAKE FURTHER NOTICE that any objections to the Proposed Redacted
         Document must be filed on or before September 2, 2021 at 4:00 p.m. (ET) (the “Objection

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
28454818.1
                       Case 18-10512-KBO       Doc 2757     Filed 08/19/21      Page 2 of 2



         Deadline”) with the United States Bankruptcy Court for the District of Delaware, 3rd Floor, 824
         Market Street, Wilmington, Delaware 19801. At the same time, you must serve a copy of any
         objection upon the undersigned counsel to the Debtors so as to be received on or before the
         Objection Deadline.

              PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION TO
         SEAL WILL BE HELD ON SEPTEMBER 21, 2021 AT 1:00 P.M. (ET) BEFORE THE
         HONORABLE KAREN B. OWENS, IN THE UNITED STATES BANKRUPTCY COURT FOR
         THE DISTRICT OF DELAWARE, 824 NORTH MARKET STREET, 6TH FLOOR,
         COURTROOM NO. 3, WILMINGTON, DELAWARE 19801.

             PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE MOTION TO SEAL WITHOUT FURTHER NOTICE OR A
         HEARING.



             Dated: August 19, 2021           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                              /s/ Shane M. Reil
                                              James L. Patton, Jr. (No. 2202)
                                              Robert S. Brady (No. 2847)
                                              Michael R. Nestor (No. 3526)
                                              Joseph M. Barry (No. 4221)
                                              Ryan M. Bartley (No. 4985)
                                              Shane M. Reil (No. 6195)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              Email: jpatton@ycst.com
                                                      rbrady@ycst.com
                                                      mnestor@ycst.com
                                                      jbarry@ycst.com
                                                      rbartley@ycst.com
                                                      sreil@ycst.com

                                              Counsel to the Debtors and Debtors in Possession




28454818.1
                                                       2
